              Case 2:20-cv-02577-TJS Document 7 Filed 02/09/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FELIX ALVAREZ                                             :        CIVIL ACTION
                                                          :
         v.                                               :
                                                          :
FACILITY MANAGER T. FERGUSON,                             :
MAJOR CLARK, UNIT MANAGER                                 :
MRENVICH, CHIEF GRIEVANCE                                 :
OFFICER KERRI MOORE, Individually                         :
Individually and in Their Official                        :
Capacities, and CO/JOHN DOE                               :        NO. 20-2577

                                                     ORDER

         NOW, this 9th day of February, 2021, upon consideration of plaintiff’s motion to

proceed in forma pauperis (Document No. 1), his inmate account statement, and his

Complaint, it is ORDERED as follows:

         1.       Pursuant to 28 U.S.C. § 1915, plaintiff’s motion to proceed in forma pauperis

is GRANTED.

         2.       Pursuant to 28 U.S.C. § 1915(b), plaintiff, Felix Alvarez, # LQ-9060, shall

pay the filing fee of $350.00 in installments regardless of the outcome of this case.1

         3.       The Superintendent or other appropriate official at SCI-Phoenix is directed

to assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to

Alvarez’s inmate account; or (b) the average monthly balance in Alvarez’s inmate account

for the six-month period immediately preceding the filing of this case and forward the

initial payment assessed, with a reference to Civil Action No. 20-2577, to the Clerk of

Court at the following address:



1 Plaintiff is advised that he will be obligated to pay the filing fee in installments even if his case is dismissed.
In other words, if his case is dismissed, payment installments will continue to be deducted from his inmate
account until the fee is paid in full.
            Case 2:20-cv-02577-TJS Document 7 Filed 02/09/21 Page 2 of 4




                       Clerk of the United States District Court
                       for the Eastern District of Pennsylvania
                       Room 2609
                       601 Market Street
                       Philadelphia, Pennsylvania 19106

       4.      The Superintendent or other appropriate official at SCI-Phoenix shall, after

the initial partial filing fee is paid and until the balance of the filing fee is paid in full, deduct

from Alvarez’s account, each time his inmate account exceeds $10.00, an amount no

greater than 20 percent (20%) of the money credited to his account during the preceding

month and forward that amount, with a reference to Civil Action No. 20-2577, to the

Clerk of Court at the above address.

       5.      The complaint is deemed filed.

       6.      The Complaint is DISMISSED WITH PREJUDICE as to defendants Facility

Manager T. Ferguson, Major Clark, and Chief Grievance Officer Kerri Moore.

       7.      The Complaint is DISMISSED WITH PREJUDICE against Unit Manager

Mrenevich and Correctional Officer John Doe in their official capacities only.

       8.      The Clerk of Court shall issue a Summons for defendant Unit Manager

Mrenevich and forward it, together with a copy of the Complaint, to the U. S. Marshals

Service for service upon the defendant.

       9.      Service shall be made upon Correctional Officer John Doe if and when

plaintiff provides sufficient identifying information to allow for service.

       10.     The Clerk of Court shall forward to plaintiff a USM-285 form for defendant

Unit Manager Mrenevich.

       11.     Plaintiff shall complete a USM-285 form for the defendant and return it to

the U.S. Marshals Service, Rm. 2110 U.S. Courthouse, 601 Market Street, Philadelphia,




                                                  2
              Case 2:20-cv-02577-TJS Document 7 Filed 02/09/21 Page 3 of 4




PA 19106 no later than February 22, 2021 so that the Marshals Service may serve the

defendant.

          12.      Failure to complete and return the USM-285 form by February 22, 2021

may result in dismissal of this case.

          13.      Upon receipt of the plaintiff’s completed USM-285 form, the U.S. Marshals

Service shall serve the Summons and Complaint upon defendant Unit Manager

Mrenevich at no cost to the plaintiff.

          14.      In the event a Summons is returned unexecuted, it is the plaintiff’s

responsibility to request that the Clerk of Court issue an alias summons and to provide

the Clerk with the defendant’s correct address so service can be made.

          15.      All original pleadings and other papers submitted for consideration to the

Court must be filed with the Clerk of Court.

          16.      Copies of papers filed must be served by mail upon counsel for all other

parties and any party acting pro se.

          17.      Any party serving pleadings shall attach a certificate of service to the

original pleading, showing the date and manner of service.2

          18.      Any request for court action shall be set forth in a motion filed with the Clerk

of Court and served in conformity with the Federal Rules of Civil Procedure and this

Court’s local rules.


2   An example of a certificate of service by mail follows:

  “I, (name), do hereby certify that a true and correct copy of the foregoing (name of
pleading or other paper) has been served upon (name(s) of person(s) served) by placing
the same in the U.S. mail, properly addressed, this (day) of (month), (year).
         ____________________________________
                (Signature)”




                                                        3
          Case 2:20-cv-02577-TJS Document 7 Filed 02/09/21 Page 4 of 4




       19.    Plaintiff is directed to comply with Local Civil Rule 7.1 by serving and filing

a proper response to all motions within fourteen (14) days. Failure to do so may result in

dismissal of this action.

       20.    Plaintiff is also directed to comply with Local Rule 26.1(f) which provides

that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure

governing discovery or pursuant to this rule shall be made unless it contains a certification

of counsel that the parties, after reasonable effort, are unable to resolve the dispute,” by

contacting defendant’s counsel directly by telephone or through correspondence.

       21.    No direct communication shall take place with the United States District

Judge or the United States Magistrate Judge with regard to this case. All relevant

information and papers are to be directed to the Clerk of Court.

       22.    The parties shall notify the Clerk’s Office when there is a change of address.

       23.    Failure to update a party’s address will not excuse that party’s failure to

respond to a motion or other pleading and will result in the Court treating the motion or

pleading as uncontested.

       24.    The Clerk of Court is directed to provide a copy of this Order to the

Superintendent of SCI-Phoenix and to the plaintiff.

       25.    If plaintiff fails to comply with this Order, his case will be dismissed.



                                                  /s/ TIMOTHY J. SAVAGE J.




                                              4
